Citation Nr: 1550224	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for a bilateral hearing loss.
 
2.  Entitlement to service connection for diabetes mellitus.
 
3.  Entitlement to service connection for hyperlipidemia (claimed as high cholesterol).
 
4.  Entitlement to service connection for a low back condition, to include arthritis.
 
5.  What evaluation is warranted for hypertension from June 8, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1966 to July 1968 and from September 1981 to July 1999.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran testified at a January 2015 travel board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.
 
At the January 2015 hearing, the Veteran testified regarding the issue of entitlement to service connection for a bilateral knee disorder.  The record, however, shows that in September 2011, the AOJ denied entitlement to service connection for the bilateral knee issue.  A timely notice of disagreement was not filed, and that decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).  As such, the Board cannot exercise jurisdiction over the claim.  The Board advises the appellant, however, that should he desire to present a claim to reopen the issue of entitlement to service connection for a bilateral knee disorder he must file the appropriate claims form with the RO.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The issue of entitlement to service connection for a bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran's diabetes mellitus did not manifest during active service or to a compensable degree within one year of separation from active service and it is not otherwise related to his military service.
 
2.  Hyperlipidemia is not a disability under VA law and regulations.
 
3.  The Veteran was diagnosed with lumbar disc degeneration and early arthritis during service.

4.  The Veteran has a current diagnosis of a low back disorder to include arthritis.  
 
5.  Hypertension has required continuous medication for control and has periodically been manifested by a diastolic pressure of 100 or more and systolic pressure of 160 or more.
 
 
CONCLUSIONS OF LAW
 
1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
2.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.  
 
3.  With resolution of reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease with arthritis was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
 
4.  With resolution of reasonable doubt in the Veteran's favor, hypertension met the criteria for a 10 percent evaluation, but no higher since June 8, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July and August 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in October and November 2010.
 
During the Veteran's January 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claims.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c) (2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
II. Service Connection
 
A. Laws and Regulations
 
Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and diabetes mellitus or arthritis becomes manifest to a compensable degree within a year following his separation from active duty such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
  
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
B.  Diabetes Mellitus
 
The Veteran claims entitlement to service connection for diabetes mellitus.  He currently has a diagnosis of diabetes mellitus.
 
In this case, the evidence shows that Veteran's diabetes mellitus first manifested in February 2005.  At that time VA treatment records reflected that he had elevated blood glucose levels, and diabetes mellitus was first officially diagnosed in his October 2006 VA treatment records.  None of his service treatment records reflect a diagnosis of diabetes mellitus.  As the Veteran retired from active duty in July 1999, and diabetes did not become manifest to a compensable degree within one year after discharge from active duty, the presumption of service connection does not attach.
 
A November 2010 VA examiner reviewed the Veteran's claims file, examined him, and confirmed the diagnosis of diabetes mellitus.  The examiner determined, however, that diabetes was not caused by or the result of a medical disorder incurred during active service.  The examiner reasoned that the Veteran did not have a diagnosis of diabetes mellitus established under current guidelines while on duty, and there was no evidence of treatment for diabetes while on active duty.
 
During the January 2015 Board hearing, the Veteran testified that he was diagnosed as being diabetic in the late 1990's, just prior to retiring from service.  Lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, there is no competent evidence that corroborates the appellant's testimony.

The record contains no evidence that the Veteran has the medical training necessary to diagnose diabetes mellitus.  Further, his February 1999 service treatment records reflect that the appellant reported that he did not have diabetes on a dental health questionnaire, and his January 1999 retirement examination does not reflect that he had diabetes.  Instead, the record reflects he was diagnosed with diabetes mellitus for the first time in 2006.  See October 2006 VA Treatment Records.  There is no medical evidence corroborating the appellant's claim of an earlier diagnosis.  In the absence of competent evidence demonstrating a diagnosis of diabetes mellitus in service or compensably disabling diabetes within one year of the Veteran's retirement from active service, the Board finds the November 2010 examiner's rationale to be more highly probative than the Veteran's lay statement.  
 
The preponderance of the evidence is against entitlement to service connection for diabetes mellitus, and therefore there is no reasonable doubt to resolve in favor of the Veteran. 
 
The claim is denied.
 
C.  Hyperlipidemia
 
The Veteran claims entitlement to service connection for hyperlipidemia.  Service treatment records indicate that he was diagnosed with hyperlipidemia in service.  See, e.g., January 1999 Retirement Examination.
 
Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012). 
 
The initial question is whether hyperlipidemia constitutes a disability under VA law or regulations.  There is no precedential decision of the United States Court of Appeals for Veterans Claims or opinion from VA's General Counsel that addresses this question.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (Noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities"). 
 
After reviewing the evidence, the Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive.  It is significant that the Veteran has not presented any evidence that hyperlipidemia in and of itself is a disease.  Rather, the preponderance of the evidence shows that it is a laboratory finding.  Therefore, the Board holds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.
 
The preponderance of the evidence is against entitlement to service connection for hyperlipidemia, and therefore there is no reasonable doubt to resolve in favor of the Veteran. 
 
The claim is denied.
 
D.  Low Back Disorder
 
The Veteran seeks entitlement to service connection for a low back disorder.  He had back surgery in September 2009.  He currently has a back disability, including lumbar arthritis.  A February 2014 MRI found large spondylitic disc bulges at L2 through S1; mild spinal stenosis at L2 through L4, with greater spinal stenosis at L4 through L5; and severe bilateral multilevel foraminal stenosis from L2 through S1.  See February 2014 Private Medical Records.
 
Arthritis is a chronic disease.  38 C.F.R. § 3.309(a).  When a chronic disease is shown in service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.
 
The Veteran's claims file reflects frequent in-service treatment for lower back pain.  See, e.g., May 1990, June 1994, April 1998 Service Treatment Records.  An April 1990 radiologic report of his lumbar spine revealed findings of disc generation at L5 and early sclerosis of the facet joints, disc degeneration and early arthritis.
 
During the November 2010 VA examination, the Veteran reported daily flare-up of back pain caused by activities such as bending over, prolonged standing or walking, and lifting and carrying objects.  The examiner found his posture and gait to be normal, with no abnormal spine curvatures.  The Veteran did exhibit left and right bilateral thoracolumbar sacrospinalis spasms.  The examiner confirmed a diagnosis of low back pain resulting from a microdiscectomy for the L3-L4 herniated disc.  The examiner reviewed the Veteran's medical history and claims file, and noted that the service treatment records reflected low back pain associated with lumbar strain or mechanical back pain.  The examiner determined the microdiscectomy was not caused by or a result of the Veteran's back pain during service.  The examiner explained that a lumbar strain is a "transient, self-limiting condition only involving the muscles or soft tissue" that "will resolve on its own...and does not produce chronic conditions such as...lumbar spine degenerative disc disease, lumbar herniated discs," et cetera.  In the examiner's opinion, the Veteran's herniated disc condition did not arise from the condition he had while on active duty.
 
While many of the service treatment records reflect a lumbar strain or mechanical back pain, the November 2010 VA examiner did not address the April 1990 radiologic report.  There is, however, no competent evidence that the April 1990 finding was erroneous.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds the November 2010 VA examiner's rationale to be less probative than the April 1990 radiologic findings of disc degeneration and arthritis.  
 
Because arthritis is a chronic disease and was shown as a clear-cut clinical entity in the April 1990 radiologic report, subsequent manifestations are service connected unless there is a clearly attributable intercurrent cause.  38 C.F.R. § 3.303(b).  The claims file shows no evidence of any intercurrent cause, but it does reflect continued treatment for a low back disorder.  See, e.g., September 2009, October 2009, and February 2014 Private Medical Records.  The Veteran has testified as to his continued treatment since service.  See January 2015 Hearing Testimony.
 
Therefore, the Board finds that entitlement to service connection for a lower back condition is warranted.  The claim is allowed.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
III.  Increased Rating
  
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).
 
The Veteran seeks entitlement to an initial compensable rating for hypertension, which is currently rated under Diagnostic Code 7101.
 
For hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, a 10 percent rating is warranted.  For hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.
 
During a November 2010 VA examination, the Veteran had blood pressure readings of 134/76, 128/64, and 124/80.  The examiner noted, however, that taking continuous medications, including felodipine, carvedilol, and lisinopril, were required for the appellant to control his hypertension.  
 
The Veteran was diagnosed with hypertension in service and initially treated with Lopressor.  See January and February 1998 Service Treatment Records.  While in service, both prior to and after beginning treatment, he presented at times with systolic blood pressure higher than 160 and diastolic blood pressure higher than 100.  See, e.g., April 1998 Service Treatment Records (188/96); August 1995 Service Treatment Records (188/93); February 1994 Service Treatment Records (173/102; 164/90).
 
The Veteran also had cardiology testing where his blood pressure was taken while exercising.  February 1996 Service Treatment Records.  While exercising, he had blood pressure readings of 158/96, 200/92, 208/90, and 226/90.  After exercising, he had readings of 216/88, 202/88, and 162/92.  The record does not reflect any readings of diastolic pressure of 200 or greater other than during exercise testing.
 
The record contains several blood pressure readings recorded after the Veteran left service.  VA treatment records between December 2000 and June 2006 reflect a systolic range from 114 to 188, and a diastolic range from 70 to 99.  Only the June 2001 reading of 188/99 and January 2004 reading of 166/86 reflects systolic pressure of 160 or greater.  None of the readings reflect a diastolic pressure of 100 or greater.
 
Private medical records between September 2009 and February 2011 reflect a systolic range from 100 to 186, and a diastolic range from 60 to 82.  Only the February 2011 reading of 186/60 reflects systolic pressure of 160 or greater.  None of the readings reflect diastolic pressure of 100 or greater.
 
The Veteran has also testified that he takes medicine twice a day, and it keeps his blood pressure steady.  See January 2015 Hearing Transcript.
 
The evidence shows that the Veteran's medications appear to be effectively controlling his hypertension.  The Veteran had a history of diastolic readings of 100 or more, and he does require continuous medication to control his pathology.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his hypertension most closely resembles the 10 percent rating criteria.  Hence, a 10 percent rating for hypertension is warranted from June 8, 2010.  In the absence, however, of evidence showing diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, a 20 percent rating is not warranted.
 
Since the rating criteria for hypertension reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned scheduler evaluations are adequate, and no referral for extra scheduler consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 
 
The evidence fails to show anything unique or unusual about the Veteran's hypertension that would render the scheduler criteria inadequate.  There are no additional symptoms due to the disorder that are not addressed by the Rating Schedule.  To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the scheduler rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra scheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
 
ORDER
 
Entitlement to service connection for diabetes mellitus is denied.
 
Entitlement to service connection for hyperlipidemia (claimed as high cholesterol) is denied.
 
Entitlement to service connection for lumbar spine degenerative disc disease is granted.
 
Entitlement to an initial disability rating of 10 percent for hypertension is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for a bilateral hearing loss.  He asserts that his hearing loss is related to noise exposure during service, where he was assigned to a field artillery unit, first installing communications for howitzers, and then conducting field artillery surveys.  See January 2015 Hearing Transcript.  
 
VA has constructive possession of VA treatment records if those records were created before the decision on appeal, are within the Secretary's control, and could reasonably be expected to be part of the record.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  In this case, the Veteran has alleged that VA treatment records from the Bay Pines VA Medical Center show that the Veteran underwent an audiological test in 2011 that confirmed partial hearing loss.  See January 2015 Hearing Transcript.  Those treatment records are not part of the Veteran's file.  Therefore, the Board remands this case to the AOJ to obtain these records.
 
The Veteran's service treatment records do not reflect any complaint, treatment, or diagnosis related to hearing loss, and an October 2010 VA examination shows hearing essentially within normal limits.  In this case, however, based on the Veteran's testimony and outstanding VA treatment records, a remand is also needed to obtain another VA audiological examination to address whether the Veteran currently has any bilateral hearing loss that is etiologically related to service.  
 
Any other outstanding, relevant treatment records should also be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA and private medical records relating to bilateral hearing loss.  This includes all pertinent records from 2011 to the present which pertain to diagnosis and care of a hearing loss that are not currently of record provided at the Bay Pines VA Medical Center in 2011.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter schedule the Veteran for a VA audiology examination to determine the nature and etiology of any diagnosed bilateral hearing loss.  The examiner must review the Veteran's Virtual VA and Veterans Benefit Management System claims files.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full occupational history and occupational and recreational noise exposure since the Veteran's discharge from military service in July 1999.
 
After examining the Veteran and reviewing the electronic claims files, the examiner should address whether the Veteran currently has bilateral hearing loss.  If so, the examiner must provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss is otherwise etiologically related to military service, including due to inservice noise exposure.  In rendering this opinion, the examiner must address the Veteran's military, occupational, and recreational noise exposure, including occupational and recreational noise exposure since the appellant's discharge from military service.  A complete, fully reasoned rationale must be provided for any opinion offered.
 
3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. §§3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to his last known address.  The examiner must also indicate whether any notice that was sent was returned as undeliverable.
 
4.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
5.  After completing the above actions and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


